Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al., US 20130190094 (Ronen) in view of Ishihata et al., US 20040166914 (Ishihata) and Stamper et al., US 20080004117 (Stamper)
Regarding Claims 13, 22-23. Ishihata discloses a non-transitory computer-readable medium/server/video game processing system (Abstract) including: 
a server (para 37, 39);
	a plurality of user terminals configured to communicate with the server via a communication network (para 32);
	a video game processing program for causing a server to realize functions to control progress of a video game in response to a user operation (para 3-4, 10. Players play a team-based game in which is implemented via servers.), the functions comprising: 
a creating function configured to create a plurality of parties, each of the plurality of parties being composed of a predetermined number or less of users that plays the video game (para 10, 54, 60, 87-88. Multiple virtual teams can be created in which the teams comprise at least two players. These virtual teams can play together in a game on a “shared canvas” such as a virtual world.); 
an arranging function configured to arrange a first plurality of users in a first party that carries out a first play request for a first content of a plurality of contents in the video game in a first frame corresponding to the first content (Fig 13, para 10, 29, 34, 38, 80. Virtual parties carry out play requests that are represented as tasks in which there are sub-tasks. Content is interpreted as tasks to be completed in which there are a plurality of such tasks. The figure is interpreted as depicting the frame/context for the video game that represents the tasks/sub-tasks to be carried out.) while maintaining an association among the plurality of users belonging to the party (para 63, 93. When players are teamed together to complete tasks, this is interpreted as maintaining an association among the plurality of users belonging to the party).
Ronen failed to disclose a supplementing function configured to determine whether a number of users in the first party is less than the predetermined number, the supplementing function being configured to supplement an insufficient number of users to the first party in a case where the number of users in the first party is less than the predetermined number.  
However, Ishihata discloses a supplementing function for a video game (Abstract, para 1) configured to determine whether a number of users in a party is less than the predetermined number, the supplementing function being configured to supplement an insufficient number of users to the first party in a case where the number of users in the first party is less than the predetermined number (para 123-125. When there are an insufficient number of users comprising a party, other users are added to a party in order to compensate for the insufficient number) because it would help a sense of balance for teams so that there is no imbalance among teams (para 13).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ishihata’s teachings with Ronen because it would help a sense of balance for teams so that there is no imbalance among teams as taught by Ishihata.
Ronen and Ishihata failed to teach a selecting function configured to select an attribute lacking in the first party on a basis of attributes of the first plurality of users and a supplement condition set to the first content, wherein the supplementing function is configured to supplement a user of the attribute lacking in the first party.
However, Stamper teaches of a multi-party gaming system (Abstract) that teaches a selecting function configured to select an attribute lacking in the first party on a basis of attributes of the first plurality of users and a supplement condition set to the first content, wherein the supplementing function is configured to supplement a user of the attribute lacking in the first party (para 24-29. In the scenario in which there is a task that requires two players to complete, determination can be made to determine that there is an attribute lacking for completing a task, such as the lack of a driver or gunner for the vehicle. When such a determination is made, a request is made to supplement a user (ie: another player) to take on the role lacking in the party for completing the task.) because it can help provide players with the ability to team together as well as help each other out (para 25). To further elaborate, when a plurality of players is required to complete a task (eg: manning a vehicle), the system can determine that there are not enough players to carry out certain roles for completing the task (ie: there is a lack of gunner or driver). In other words, a selection is made on which attribute is lacking (ie: if there is a gunner, that means there is no driver. If there is a driver, that means there is no gunner.) This is interpreted as “a selecting function configured to select an attribute lacking in the first party on a basis of attributes of the first plurality of users”. When a request is sent out so that another user can come help and take over for the role to complete the task, this is interpreted as “a supplement condition set to the first content, wherein the supplementing function is configured to supplement a user of the attribute lacking in the first party.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Stamper’s teachings with Ronen and Ishihata because it can help provide players with the ability to team together as well as help each other out as taught by Stamper.

Regarding Claim 14.
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 13. Ishihata further discloses a matching function configured to carry out matching of the first plurality of users in the first party with a second plurality of users in a second party (Abstract, para 43, 53, 147. The plurality of users that make up one party can be matched against a different plurality of users that make up a different party for team-based competition.).  

Regarding Claim 15. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 14, Ronen further discloses wherein the matching function is configured to carry out the matching so that a job configuration of each of the first party and the second party is a required configuration (para 57, 81, 87. Teams can be created such that individual members have specific roles.).  

Regarding Claim 16. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 15, Ronen further discloses wherein, in the required configuration, each of the first plurality of users in the first party has an attribute with the attribute being different for each of the first plurality of users (para 57, 81, 87 Attributes for each member can be different and job specific. For example, three different members can be associated with three different roles, such an army commander, an air force commander and a naval commander.)

Regarding Claim 17. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 16, Ronen further disclosing wherein, in the required configuration, at least one of the first plurality of users is required to have a predetermined attribute (para 57, 81, 87. One player having a required predetermined attribute can be based on parameters that would create a specific role, such abilities unique to the role. For example, for a spell-casting role of a wizard, that means the player’s character would have spell-casing attributes).   

Regarding Claim 18. 
Ronen and Ishihata disclose the non-transitory computer-readable medium according to claim 16, Ronen further disclosing wherein, in the required configuration, at least one of the first plurality of users is required to have one of plural predetermined attributes (para 57, 81, 87.).  

Regarding Claim 19. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 16, Ronen further discloses wherein the attribute is a job (para 57, 87. The role a character plays as that is based on parameters related to the character is interpreted as the job related to the character. For example, a character can be interpreted as having a job-class such as a wizard or warrior or princess. In this case, an attributes/job/role related to a character is interpreted as analogous.).   

Regarding Claim 20. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 19, Ronen further discloses wherein at least one in-game element is set based on a correspondence relationship with at least one job of the first plurality of users (para 57. A character being able to attack with a sword because the character has a job associated with being a warrior is interpreted as an in-game element that is set based on a correspondence relationship with the job of a character.).  

Regarding Claim 21. 
Ronen and Ishihata and Stamper disclose the non-transitory computer-readable medium according to claim 15, Ronen further discloses wherein the server is further configured to refer to a storage for storing (para 37, 39. Everything the user does is stored on the server database.)  the first plurality of users, the second plurality of users, an attribute of each of the first plurality of users and the second plurality of users, and an in-game element different from the attribute so as to be associated with each other to reflect the in-game element to the required configuration of the first plurality of users and the second plurality of users (para 57, 87. To further elaborate on the Examiner interpretation, the first and second plurality of users are interpreted as the first and second teams that can be created. Each team can have characters that have attributes that are associated with those characters, such as having certain roles such as being a wizard or warrior or princess. Because these characters have certain roles and attributes related those roles, such as warrior being able to being able to use a sword or a wizard being able to cast spells, and because the configuration of teams may require certain roles to comprise the team, this is interpreted as teaching an in-game element different from the attribute (ie: in-game elements such as weapons are different from the job of a character) so as to be associated with each other to reflect the in-game element to the required configuration of the first plurality of users and the second plurality of users (ie: if a team requires a configuration of having a wizard or a warrior, then that means the team would also reflect the in-game elements (ie: weapons).

Response to Arguments

Applicant’s arguments with respect to claims 13-23 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715